DETAILED ACTION
This Office Action is in response to Amendment filed February 5, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
On line 8 of claim 1, “the side surfaces” should be replaced with “the plurality of the side surfaces”.
On line 5 of claim 13, “ration” should be replaced with “ratio”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, if the wavelength conversion unit is disposed on the top surface of the semiconductor device, but not on at least one of a plurality of side surfaces of the semiconductor device, which reads on the limitation recited on lines 5-6 due to the usage of the word “or”, it is not clear what “the side surfaces of the semiconductor device” recited on lines 8-9 and “the at least one of the side surfaces of the semiconductor surfaces” recited on lines 10-11 each refers to, because (a) in such a configuration, “the side surfaces of the semiconductor device” and “the at least one of the side surfaces of the semiconductor surfaces” would not be well-defined, and (b) the limitations “the side surfaces of the semiconductor device” and “the at least one of the side surfaces” would lack the antecedent bases.
(2) Further regarding claim 1, it is not clear what the limitation “a weight percentage of the first wavelength conversion material of the first wavelength conversion unit is different from 
Claims 2, 5 and 11-14 depend on claim 1, and therefore, claims 2, 5 and 11-14 are also indefinite.
(3) Regarding claim 2, it is not clear how the claimed semiconductor device package can include the second light part emitted toward the side surfaces, because 
(4) Regarding claim 4, it is not clear what the limitation “the light control unit includes a resin which is the same as part of a resin included in the wavelength conversion unit (emphasis added)” suggests that the wavelength conversion unit has a plurality of resins such that a part of the resin included in the wavelength conversion unit is the same with the resin included in the light control unit.
(5) Regarding claim 12, it is not clear whether the “fluorescent substance” recited on line 2 refers to a phosphor, while the “fluorescent material” refers to a composite material of, for example, a resin and a phosphor.
(6) Also regarding claim 12, it is not clear whether the limitation “each of the region ‘a’, the region ‘b’ and the region ‘c’ may have a different fluorescent substance weight percentage” recited on lines 8-10 suggests that each of the three regions may or may not have a different fluorescent substance weight percentage.
(7) Further regarding claim 12, it is not clear what the limitation “fluorescent substance weight percentage” recited on lines 9-10 suggests, because (a) it is not clear how the “fluorescent substance weight percentage” is defined, (b) it is not clear whether the claimed “fluorescent substance weight percentage” is with respect to the entire “fluorescent substance” recited on line 2 of claim 12 and the entire “fluorescent material” recited on line 3 of claim 12, or with respect to the claimed semiconductor device package.
Claim 13 depends on claim 12, and therefore, claim 13 is also indefinite.

(9) Further regarding claim 13, it is not clear what “a polymer resin” recited on line 2 refers to, and whether it suggests that both the first and second wavelength conversion unit have the same polymer resin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 11-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 9,614,135) in view of Yun et al. (US 10,084,118)
In the below prior art rejections, the claim limitations “to supply the light emitting structure with power”, “reflection”, “light control”, “a first light part emitted toward the top surface and a second light part emitted toward the side surfaces, wherein intensity of the first light part is higher than intensity of the second light part” and “scattering” specify intended uses or fields of use, and are treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 1, Sato discloses a semiconductor device package (Fig. 1) comprising: a semiconductor device (10; light emitting element) including a substrate (col. 5, lines 14-17), and a light emitting structure (light emitting element 10 minus substrate), and electrically connected to a first pad (one of external connection terminals 60) and a second pad (the other of external connection terminals 60), the first pad and the second pad are inherently configured to supply the light emitting structure with power; a wavelength conversion unit (composite structure of 20 and 55) (col. 2, lines 27-28 and col. 8, lines 3-12) disposed on a top surface or at least one of a plurality of side surfaces of the semiconductor device; and a light control unit (50; covering member) configured to directly contact the at least one of the side surfaces of the semiconductor device, because the limitation “light control” is directed to an intended use especially when Applicants do not specifically claim what “light control” refers to, wherein the wavelength conversion unit comprising: a first wavelength conversion unit (55) including a first wavelength conversion material and disposed to directly contact the light control unit; and a second wavelength conversion unit (20) including a second wavelength conversion material, because (a) Applicants do not specifically claim what inherently have different weights as they have different sizes and Sato does not state that they have the exactly the same weight.
Sato differs from the claimed invention by not comprising a reflection member configured to reflect side surface light of the semiconductor device, the reflection member disposed around the side surfaces of the semiconductor device and having an inclined surface, wherein the light control unit is configured to directly contact the inclined surface of the reflection member.
Yun et al. disclose a semiconductor device package (Fig. 1), comprising a reflection member (36) (col. 7, lines 22-23) configured to reflect side surface light of a semiconductor device (20), the reflection member disposed around side surfaces of the semiconductor device and having an inclined surface, wherein a light control unit (34) (col. 6, lines 50-51) is configured to directly contact the inclined surface of the reflection member.

Regarding claim 2, Sato in view of Yun et al. further disclose that the semiconductor device package is inherently configured to provide light which includes a first light part emitted toward the top surface and a second light part emitted toward the side surfaces, wherein intensity of the first light part is higher than intensity of the second light part, because as discussed above under 35 USC 112(b) rejections, this limitation becomes indefinite due to the amendment to claim 1.
Regarding claims 5 and 11-13, Sato further discloses for the package according to claim 1 that the wavelength conversion unit (composite structure of 20 and 55) includes a resin (col. 6, lines 27-29, and col. 8, lines 3-13), a wavelength conversion material (some of fluorescent substance), and a scattering material (other fluorescent substance), because (a) a fluorescent substance can covert wavelength when light is incident at a certain angle, while the same fluorescent substance can also scatter light when light is incident at another angle, and (b) the limitation “scattering” is directed to an intended use as discussed above, and the light control unit (50 modified in the shape of 34 of Yun et al.) includes a resin (col. 7, line 28 - col. 8, line 3) £b’ and the region ‘c’ may have a different fluorescent substance weight percentage, because the phrase “may have a different fluorescent substance weight percentage” can also suggest “may have the same fluorescent substance weight percentage” (claim 12), wherein a content ratio of the fluorescent substance to a polymer resin is determined for each of the region ‘a’, the region ‘b’ and the region ‘c’, the content ratio of the region ‘c’ > the content ratio of the region ‘b’ > the content ratio of the region ‘a’ or the content ration of the region ‘c’ > the content ratio of the region ‘a’ > the content ration of the region ‘b’, which is inherent since these two are the only possible scenarios (claim 13).
Regarding claim 14, Yun et al. further disclose for the package according to claim 1 that the inclined surface of the reflection member (36) has an angle of 15 to 75 o) (col. 6, lines 60-61) with respect to a top surface of the first pad and the second pad disclosed by Sato.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ye et al. (US 10,495,922)
Hayashi (US 10,381,538)
Hayashi et al. (US 10,593,844)
Akimoto et al,. (US 9,076,937)
Park et al. (US 8,007,686)
Ishihara et al. (US 8,841,684)
Suenaga (US 8,330,182)
Ito et al. (US 8,921,877)
Baike et al. (US 10,249,802)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        April 1, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815